DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,069,196 (hereinafter ‘196). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 

In Reference to Claims 1 and 11
Claims 1 and 12 of ‘196 recite the limitations claims 1 and 11 of the present application.  Examiner considers the first and second wager opportunities recited in Claims 1 and 12 of ‘196 to constitute the multiple wagering opportunities of the present application. Further, Claims  1 and 12 of ‘196 also recite a number of additional limitations that add further detail to the recitation of the graphical user interface.

In Reference to Claims 2-8 and 12-18
	Claims 2-8 and 13-19 of ‘196 recite the limitations of these claims respectively. Further, the limitations regarding the determination of odds found in claims 6 and 16 of the present application are taught in Claims 1 and 12 of ‘196.

	In Reference to Claims 9 and 19
	Claim 20 of ‘196 recite the limitations of claims 9 and 19 of the present application.

	In Reference to Claims 10 and 20
	Claims 9 and 21 of ‘196 recite the limitations of claims 10 and 20 of the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the abstract idea of “Certain Methods of Organizing Human Activity,” specifically the “Fundamental Economic Practice” of rules for wagering on a wagering game. Claims 1 and 11 recite “receive…first user input comprising a selection of a fantasy sports team comprising a set of athletes; obtain a projected team score for the fantasy sports team; generate a set of wager opportunities based on the projected team score for the fantasy sports team, the set of wager opportunities comprising multiple wager opportunities associated with respective benchmark point levels and respective payouts for the wager opportunities; receive a second user input comprising a selection of one or more wager opportunities of the set of wager opportunities and a wager amount for individual wager opportunities of the one or more selected wager opportunities; process one or more wagers based on the one or more selected wager opportunities; provide… an indication of the one or more wagers placed, the indication of the one or more wagers placed including a potential payout based on an actual total score for the fantasy sports team; determine, upon completion of one or more underlying sports events associated with the fantasy sports team, that the actual total score for the fantasy sports team has met at least one benchmark point level for the one or more selected wager opportunities; and pay out an amount to a user based on the determination that the actual total score for the fantasy sports team has met the at least one benchmark point level for the one or more selected wager opportunities.” Further these limitations also encompass a mental process in the form of data gathering and calculations that could be performed as a mental process by a human using no more than a pen and paper, such as a by a human bookmaker accepting bets. This judicial exception is not integrated into a practical application because the additional limitations of a processor, storage device, computer program instructions, and a graphical user interface are recited generically as a high level and amount to little more than mere instructions to implement the abstract idea on a computer. The claims do not represent an improvement to the functioning of the computer or technology nor are they implemented by a particular machine. Instead they recite implementation of an abstract algorithm governing a wagering game on a general purpose computer.
Further, dependent claims 2 and 12 represents no more than extra solution data gathering activity, and claims 3-6, 8-10, 13-16, and 18-20 simply indicate additional abstract details of the method of organizing human activity. As such these limitations fail integrate the abstract idea into a practical application.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor for performing the recited calculations, storage device for storing data, computer program instructions, and graphical user interface represent routine and conventional computer activity well known in the gaming arts. The courts have held that elements such as “electronic recordkeeping” (See Alice Corp) and “performing repetitive calculations” (See Bancorp Services v. Sun Life) represent routine and conventional computer activity and thus the claims, even when considered as a whole, fail to add significantly more than the abstract idea.
Further, dependent claims 2 and 12 represents no more than extra solution data gathering activity, and claims 3-6, 8-10, 13-16, and 18-20 simply indicate additional abstract details of the method of organizing human activity. As such these limitations fail to add significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al., US 2010/0285857, in view of Anderson, US 2010/0285857 and Miller US 2013/0196753.

In Reference to Claims 1 and 11
Nichols et al. teaches a method and a gaming machine configured to facilitate personalized wager opportunities based on a user-selected fantasy sports team, the gaming machine comprising: one or more physical processors; and a storage device configured to store one or more computer program instructions that, when executed by the one or more physical processors, configure the gaming machine to (Fig. 13 Par. 65 and 107-108 which teaches a system with a processor and storage which hosts a website and performs calculations to run a wagering system) generate a graphical user interface (Fig. 1 and 2); receive, via the graphical user interface, first user input comprising a selection of a fantasy sports team comprising a set of athletes (Par 50 and 55 which teaches selection of a “line-up” of players on which to make wagers. Par. 49 and 56 and 58 which teach use of “fantasy points”); obtain a projected score for selected athletes (Par. 42-43 and Par. 54); generate a set of wager opportunities based on the projected team score (Par. 44 and 54 which teaches “over” and “under” wagers based on the projected score. See also Par. 45 which teaches wagering based on additional higher or lower thresholds), the set of wager opportunities comprising multiple wager opportunities associated with respective benchmark point levels and respective payouts for the wager opportunities (Par. 54 and 45); receive a second user input comprising a selection of one or more wager opportunities of the set of wager opportunities and a wager amount for individual wager opportunities of the one or more selected wager opportunities (Par. 54 and 45 which teach selecting wagering opportunities and submitting finalize wager picks when satisfied. Par. 55 which teach wagers of a particular line-up or making multiple wagers as desired); process one or more wagers based on the one or more selected wager opportunities (Par. 108 which teaches the processor is responsible for processing wagers); provide via the graphical user interface an indication of the one or more wagers placed (Par. 50 and Fig. 1 and 2 “Your Picks”); determine, upon completion of one or more underlying sports events associated with the fantasy sports team, that the actual score for the fantasy selections has met at least one benchmark point level for the one or more selected wager opportunities; and pay out an amount to a user based on the determination that the actual total score for the fantasy sports team has met the at least one benchmark point level for the one or more selected wager opportunities (Par. 44-46 and 108 which teaches once the game is completed obtaining the actual score for the participants on which the user wagered and awards the user based on successful wagers. See also Par. 49 which teaches where this performance benchmark is based on fantasy points).
However, although Nichols et al. the benchmark is based on fantasy points as described above, and teaches selecting various sports participants such as players, collections of players, and teams and where the users may be required to select a particular number of players as part of a lineup (Par. 55), Nichols et al. does not explicitly teach where the projected score or actual score is calculated for the “fantasy sports team” and where the wager opportunity is based on the total score for the fantasy sports team.
Anderson et al. teaches a system for wagering on the projected and actual performance of fantasy sports teams where projected score or actual score is calculated for the “fantasy sports team” and where the wager opportunity is based on the total score for the fantasy sports team (Fig. 4 and Par. 51-56 where a user selects a fantasy sports roster and then a projected and actual score for the roster are determined and compared to resolve wagering opportunities).
It would be desirable to modify the system and method of Nichols et al. with wagering on a fantasy “team” as taught by Anderson et al. in order to increase the enjoyment of the user by allowing them to further personalize their wager experience by wagering on the overall performance of their own “team” or lineup” as is common in fantasy sports contests users are familiar with and tends to foster a sense of ownership over the “team”, and still have their wager feel like a single wager on the result of “their team’s” performance rather than the result of a number of individual wagers on professional players.
In addition, Nichols et al. as modified by Anderson et al. teaches displaying a user’s wagers selections to a user as described above, and teaches where the potential payout based on an actual total score for the fantasy sports team (Par. 45 which teaches various odds based on the particular performance target wagered on and where payout is based on the different odds, and further where Nichols et al. and Anderson et al. teach payout based on total team score as described above.) However, Nichols et al. does not explicitly teach where the indication of the one or more wagers placed includes displaying a potential payout.
Miller teaches an electronic system for wagering on sporting events which includes updating and displaying on the interface the calculated payoffs for particular wagers (Par. 207 which teaches displaying potential or actual payouts for various wagers on horse racing).
It would be desirable to modify the system and method of Nichols et al. and Anderson et al. to include display of potential payoffs as taught by Miller in order to increase the enjoyment of the user by allowing them to quickly and easily see their potential winnings for any particular placed wager.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of Nichols et al. with wagering on a fantasy “team” as taught by Anderson et al. and to modify the system and method of Nichols et al. and Anderson et al. to include display of potential payoffs as taught by Miller.

In Reference to Claims 2 and 12
Nichols et al. teaches wherein to obtain the projected team score for the fantasy sports team, the gaming machine is configured to obtain the projected team score from a third party source (Par. 109 which teaches that the historical statistical data for projected performance benchmarks can be obtained from a third party source. Note Par. 49 also teaches that in addition to fantasy points specific statistical benchmarks may be used directly).

In Reference to Claims 3 and 13
Nichols et al. as modified by Anderson et al. and Miller teaches the gaming machine is configured to generate the projected team score based at least in part on past performance of individual athletes of the set of athletes selected (Nichols et al. Par. 43 and Anderson et al. Par. 52).

In Reference to Claims 4 and 14
Nichols et al. teach wherein the projected team score is based on wagers placed by another user (Par. 44).

In Reference to Claims 5 and 15
Nichols et al. teach wherein the respective benchmark point levels of the set of wager opportunities include benchmark point levels above, at, and/or below the projected team score (Par. 44-45 “over-under”).

In Reference to Claims 6 and 16
Nichols et al. teaches determining odds for individual wager opportunities of the set of wager opportunities based on the relation between the respective benchmark point levels for the individual wager opportunities and the projected team score, wherein the respective payouts are determined based on the odds for the individual wager opportunities (Par. 45 which teaches additional thresholds above or below the projected benchmark and where odds and the corresponding payout are based on the amount over or under the benchmark).

In Reference to Claims 8 and 18
Nichols et al. as modified by Anderson et al. and Miller teaches receiving third user input from a user comprising a selection of at least one wager opportunity and an indication that the user wagers the actual total score will not meet the benchmark point level associated with the at least one wager opportunity; determine, upon completion of the one or more underlying sports events associated with the fantasy sports team, that the actual total score for the fantasy sports team has not met the benchmark point level associated with the at least one wager opportunity; and pay out a second amount to the user based on the determination that the actual total score for the fantasy sports team has not met the benchmark point level associated with the at least one wager opportunity (As described above in reference to Claims 1 and 11 including multiple wagers. Further Nichols et al. Par. 44 and 54 which teaches where a use can wager the “under” where the wager is successful and pays out when a user’s selected players do not meet their projected threshold).

In Reference to Claims 9 and 19
Nichols et al. as modified by Anderson et al. and Miller teach wherein the projected team score and the respective benchmark point levels are based on a predefined time period, the one or more underlying sports events associated with the fantasy sports team occurring during the predefined time period (Nichols Par. 45 “particular time period of an official contest”. Par. 49 “next football game”. See also Anderson et al. Par. 43 which teaches that the tracked statistics used for projection are gathered for some period of time).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al., US 2010/0285857, Anderson, US 2010/0285857, Miller US 2013/0196753, further in view of Simons, US 2019/0130698.

In Reference to Claim 7
Nichols et al. as modified by Anderson et al. and Miller teaches storing store each of the one or more wagers based on the one or more selected wager opportunities in a database (Nichols et al. Par.108) and where particular wagers have associated odds which may be different (Par. 45) and where user selections are stored in association with the wager (Fig. 1-2 and Par. 50) where Anderson et al. teaches the fantasy sports team as described above. However, Nichols et al. does not explicitly teach where the wagers are store as a hash with the respective wager data.
Simons teaches a wagering system where wagers are stored as a hash with respective wagering data including odds (Par. 63 which teaches storing a bet including a hash value of the bet and bet specific data parameters. Par. 83 which teaches odds for a bet).
It would be desirable to modify the system of method of Nichols et al., Anderson et al. and Miller to store bets using a hash as taught by Simons of bet selections and odds in order to increase the security of and trust in the authenticity of the wagers stored in the wagering system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of method of Nichols et al., Anderson et al. and Miller to store bets using a hash.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al., US 2010/0285857, Anderson, US 2010/0285857, Miller US 2013/0196753, further in view of espn.com webpage “Fantasy Football 101: Settings”, hereinafter “ESPN”.

In Reference to Claims 10 and 20
Nichols et al. as modified by Anderson et al. and Miller teaches a method and system as described above including wherein the gaming machine is further configured to determine a set of parameters defining one or more athletes eligible for selection and scoring rules for the fantasy sports contest (Nichols et al. Par. 49 which teaches any type of benchmark may be used, Par. 50 and 55-56 which teaches specific selections including number of players or even positions for a user’s “line-up”); display available athletes for inclusion in the fantasy sports team, wherein the available athletes include only the athletes eligible for selection based on the parameters (Par. 50 and 55-56); generate the set of wager opportunities based on the projected team score for the fantasy sports team, wherein the projected team score is determined based on the scoring rules for the fantasy sports contest (Nichols et al. Par. 49 and Anderson et al. Par. 48 and 52); and determine the actual total score for the fantasy sports team based on the scoring rules for the fantasy sports contest (Nichols et al. Par. 49 and Anderson et al. Par. 48 and 52). However, although both Nichols et al. and Anderson et al. teach that any number of scoring benchmarks and player’s selections may be used, they do not explicitly teach where they receive one or more user-defined parameters defining eligible players or user-defined scoring rules.
ESPN teaches an electronic system for managing fantasy sports contests where the system receives one or more user-defined parameters defining eligible players or user-defined scoring rules for determining the outcome of the fantasy sports contests (See page 1 which teach where a user can define settings for use in their fantasy sports competition. Page 2-3 “Rosters” which teach where users can define custom roster configurations for the fantasy sports contest, and Page 3-4 “Scoring which teaches where the user can define the scoring methodology and calculations used in the fantasy contest).
It would be desirable to modify the system and method of Nichols et al., Anderson et al., and Miller to allow user customization of team roster settings and scoring settings as taught by ESPN in order to increase the enjoyment of the user by allowing them to wager on a fantasy over/under game which best matches the type of fantasy sports contests they are familiar with. Such that they are comfortable with the team compositions and scoring rules when making wagers and allowing them to better personalize their wagering experience.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of Nichols et al., Anderson et al., and Miller to allow user customization of team roster settings and scoring settings as taught by ESPN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715